DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

            U.S. BANK TRUST, N.A., as Trustee for LSF9 Master
                         Participation Trust,
                              Appellant,

                                     v.

                            LUC PETRE, et al.,
                               Appellees.

                              No. 4D19-2656

                           [November 18, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 2013CA012542.

   Shannon Troutman of Albertelli Law, Tampa, for appellant.

   No appearance for appellees.

ARTAU, J.

   This is an appeal from a final summary judgment entered in favor of
Appellee, Luc Petre (the borrower), in the mortgage foreclosure proceedings
below. Appellant, U.S. Bank Trust, N.A. (the mortgagee), is a successor in
interest to the lender. On appeal, the mortgagee argues the circuit court
erred in granting the motion to strike its responses to the borrower’s
request for admissions and summary judgment motion and, as a result,
erred in entering final summary judgment. We agree with the mortgagee
and reverse.

                                Background

    One of the mortgagee’s predecessors initiated the foreclosure
proceedings below. In its verified complaint, the predecessor mortgagee
asserted that it had physical possession of the original promissory note
secured by the mortgage. A copy of the promissory note, indorsed in
blank, was attached to the complaint along with a certification of
promissory note possession executed under oath by the records custodian
for the law firm filing the foreclosure case. The records custodian attested
that she had reviewed the file provided by the predecessor mortgagee and
that it contained the original promissory note indorsed in blank. Both the
amended and second amended verified complaints included the sworn
certification and copy of the original promissory note indorsed in blank.

    The borrower denied these sworn allegations in his answers to the
initial and subsequently amended complaints, raising the defense of
standing. The mortgagee’s predecessor replied that it had standing
through possession of the original promissory note indorsed in blank.

   After the filing of the second amended complaint, the law firm for the
mortgagee’s predecessor, through one of its attorneys, filed a notice of
appearance. That law firm also moved to be formally substituted as
counsel of record. The substitution of counsel was granted, relieving the
prior law firm, and replacing the new law firm as counsel of record. The
mortgagee then succeeded its predecessor and continued to be
represented by the same law firm.

   Thereafter, the borrower propounded certain admissions designed to
challenge standing to foreclose. A different attorney with the appearing
law firm timely responded to the borrower’s request for admissions,
countering the challenge based on standing.

   The borrower thereafter filed a motion for summary judgment, asserting
that all facts set forth in his request for admissions were conclusively
established by virtue of the mortgagee having failed to timely respond to
his request. 1 The borrower argued in his motion that these admissions
conclusively established no genuine issues of material fact existed as to
lack of standing to foreclose on the mortgage at the initiation of this
proceeding, entitling him to judgment in his favor as a matter of law.

    The same attorney who responded to the admissions on behalf of the
law firm also filed a response to the borrower’s motion, arguing that the
mortgagee had timely responded to the borrower’s request for admissions
and genuine issues of material fact remained on the issue of the
mortgagee’s standing to foreclose, precluding entry of summary judgment
in favor of the borrower. In the response, the mortgagee directed the trial
court’s attention to the initial verified complaint, sworn certification of
possession of the promissory note, and the copy of the attached
promissory note indorsed in blank. The mortgagee also provided the court


1 See Fla. R. Civ. P. 1.370(a) (“The matter is admitted unless the party to whom
the request is directed serves upon the party requesting the admission a written
answer or objection addressed to the matter within 30 days . . . .”).

                                       2
with a copy of the mortgagee’s timely answers to the borrower’s request for
admissions.

   Approximately one week before the hearing date on the summary
judgment motion, the borrower filed a motion to strike the mortgagee’s
answers to the admissions and response to the summary judgment motion
on the grounds that they were signed by an attorney who had not filed his
own separate notice of appearance. The borrower asserted that in the
absence of a separate notice of appearance, that attorney was not attorney
of record for the mortgagee, and his filings were no more than legal
nullities that should be stricken by the trial court. On the day before the
hearing, the borrower also filed an affidavit in which he attested to the
truth of the same facts previously asserted to have been conclusively
established by the mortgagee’s failure to timely respond to the borrower's
request for admissions.

   Following the summary judgment hearing, the circuit court granted the
borrower’s motion to strike, and entered a separate order granting the
borrower’s motion for summary judgment and dismissing the case with
prejudice. In granting the borrower’s motion to strike, the circuit court
concluded that the answers to the admissions and response to the
summary judgment motion were nullities because the responding attorney
for the law firm was not the attorney of record for the mortgagee. In
granting the borrower’s summary judgment motion, the circuit court
reasoned that, as a result of the mortgagee’s failure to respond to the
borrower’s request for admissions, there were no genuine issues of
material fact as to lack of standing to foreclose at the inception of this case.

                                    Analysis

   On appeal, the mortgagee argues the circuit court erred in striking its
responses and entering summary judgment. We agree.

   While a circuit court’s ruling on a summary judgment motion is subject
to a de novo review, State Farm Florida Ins. Co. v. Lime Bay Condo., Inc.,
187 So. 3d 932, 934 (Fla. 4th DCA 2016), a circuit court’s ruling on a
motion to strike discovery answers is reviewed for an abuse of discretion.
Thomas v. Thomas, 589 So. 2d 944, 946 (Fla. 1st DCA 1991).

    We are unable to locate any Florida appellate case that has upheld the
striking of a party’s discovery answers because they were filed by a
different attorney from the same appearing law firm. In U.S. Bank Nat’l
Ass’n v. Bell, 277 So. 3d 633, 635 (Fla. 5th DCA 2019), our sister court
concluded that a circuit court abused its discretion in determining that a

                                       3
law firm’s notice of appearance as co-counsel for the bank in a foreclosure
action was not sufficient to make it “counsel of record” for the bank in the
absence of the withdrawal of prior counsel or an order of substitution of
counsel pursuant to Florida Rule of Judicial Administration 2.505(e). Id.
at 635. Although Bell did not address the issue of whether each member
of a law firm must file their own separate appearances, it treated the notice
of appearance as being that of the law firm as proper counsel of record.
Id.

    Here, the circuit court relied upon Florida Rule of Judicial
Administration 2.515(a)(4), which provides the court with authority to
strike any court document that is “not signed or is signed with intent to
defeat the purpose of this rule.” Fla. R. Jud. Admin. 2.515(a)(4). This rule
provides that a “document of a party represented by an attorney” need only
be “signed by at least 1 attorney of record” to certify that: “(1) the attorney
has read the document; (2) to the best of the attorney’s knowledge,
information, and belief there is good ground to support the document; (3)
the document is not interposed for delay; and (4) the document contains
no confidential or sensitive information . . . .” Fla. R. Jud. Admin.
2.515(a)(1)–(4).

    The record below does not reflect that the circuit court issued an order
to show cause or held an evidentiary hearing to determine if the answers
to the admissions and response to the summary judgment motion were
“signed with the intent to defeat the purpose of the rule.” The text of rule
2.514(a)(1)–(4) required the circuit court to determine the intent of the
signer to defeat sub-sections (1) through (4) before it could strike the
signed filings. At a minimum, this would have required an evidentiary
hearing or consideration of some evidence as to the intent of the signing
attorney. Thus, we conclude that the circuit court erred in striking the
filed answers to the request for admissions and response to the borrower's
summary judgment motion.

    Moreover, the circuit court’s error in striking the mortgagee’s filings led
the court into also erroneously concluding that there were no triable issues
of fact on the question of standing to foreclose on the mortgage at the time
the action commenced. “A crucial element in any mortgage foreclosure
proceeding is that the party seeking foreclosure must demonstrate that it
has standing to foreclose.” McLean v. JP Morgan Chase Bank Nat’l Ass’n,
79 So. 3d 170, 173 (Fla. 4th DCA 2012). A plaintiff’s status as the holder
of the original promissory note secured by the mortgage establishes the
plaintiff’s standing to foreclose on the mortgage, regardless of any
subsequently recorded assignments. McLean, 79 So. 3d at 173 (citing
Harvey v. Deutsche Bank Nat’l Trust Co., 69 So. 3d 300, 304 (Fla. 4th DCA

                                      4
2011)). If a note does not name a mortgagee as the payee, the note must
bear a special indorsement in favor of the mortgagee or a blank
indorsement. Id. (citing Servedio v. U.S. Bank Nat’l Ass’n, 46 So. 3d 1105,
1106-07 (Fla. 4th DCA 2010), and Riggs v. Aurora Loan Servs., LLC, 36 So.
3d 932, 933 (Fla. 4th DCA 2010)). Undoubtedly, a mortgagee who is not
the original lender may establish its standing to foreclose with proof that
its predecessor was in possession of the original note with a blank
indorsement when it filed the foreclosure complaint. Kenney v. HSBC
Bank USA, Nat’l Ass’n, 175 So. 3d 377, 379 (Fla. 4th DCA 2015).

   Thus, even if the mortgagee had not timely responded to the admissions
and the summary judgment motion, the verified allegations contained in
the initial complaint, and included in its amendments, together with the
sworn certification of possession of the promissory note and the attached
copy of the original promissory note indorsed in blank, were enough to
contradict the technical admissions and create a genuine issue of material
fact on the question of standing, precluding summary judgment as a
matter of law. See PennyMac Corp. v. Labeau, 180 So. 3d 1216, 1219 (Fla.
3d DCA 2015) (“[T]he allegations contained in the complaint, together with
the attachments to the complaint, contradict the technical admissions and
provide ample evidence that [mortgagee] had standing.”); Wells Fargo
Bank, N.A. v. Donaldson, 165 So. 3d 40, 42 (Fla. 3d DCA 2015)
(mortgagee’s failure to timely respond to mortgagor’s request for
admissions on standing did not support involuntary dismissal of
mortgagee’s foreclosure action where the allegations contained in the
verified complaint and the attached copy of the note indorsed in blank
“contradicted the technical admissions”).

    We reached the same conclusion in Sterling v. City of West Palm Beach,
595 So. 2d 284 (Fla. 4th DCA 1992), where it was argued in an insurance
claim that the insured had admitted the sustained losses were caused by
non-covered water damage when she failed to respond to the insurance
company’s request for admissions. Id. at 285. We held in Sterling “that
the trial court should not have used the technically deemed admission to
support a final summary judgment. . . . because the record was replete
with evidence to the contrary of the supposed admission.” Id. (citing Sher
v. Liberty Mut. Ins. Co., 557 So. 2d 638 (Fla. 3d DCA 1990)).

                                 Conclusion

   From this case’s inception, the verified complaint and sworn
certification, together with the attached copy of the original promissory
note indorsed in blank, created genuine issues of material fact precluding
summary judgment against the mortgagee on the issue of standing despite

                                    5
the subsequent technical admissions. This is true notwithstanding the
contrary assertions of fact set forth in the borrower’s affidavit, which was
untimely filed on the eve of the summary judgment hearing. 2

   Accordingly, we reverse the order of dismissal with prejudice, which
was predicated on the circuit court’s erroneous grant of summary
judgment in the borrower’s favor, and remand this case for further
proceedings consistent with this opinion.

    Reversed and Remanded.

CIKLIN, J., concurs.
GROSS, J., concurs specially with opinion.

GROSS, J., specially concurring.

    I concur in the reversal of the order of dismissal.

   The trial judge should not have stricken the lender’s response to the
borrower’s request for admissions. The court did so because the attorney
who filed the response had not filed his own notice of appearance in the
case. He did not need to do so because he was part of the same firm that
had already filed its notice of appearance through a different attorney.

    Once a law firm has appeared in a case pursuant to Florida Rule of
Judicial Administration 2.505(e), there is no requirement that other
members of the law firm file a separate notice of appearance each time a
different lawyer files a pleading or document in the case. This situation is
not specified in Rule 2.505(e). In a civil case, except as provided in Rule
2.505(e), a notice of appearance is no longer a part of Florida law. See
Picchi v. Barnett Bank of S. Fla., N.A., 521 So. 2d 1090, 1091 (Fla. 1988).
Not requiring separate notices of appearance under these circumstances
makes sense, because “a firm of lawyers is essentially 1 lawyer for
purposes of the rules governing loyalty to the client” and pleadings filed by
one lawyer in a case may be ascribed to the entire firm. R. Regulating Fla.
Bar 4-1.10 cmt.

                             *         *          *

     Not final until disposition of timely filed motion for rehearing.

2 See Fla. R. Civ. P. 1.510(c) (providing that all evidence upon which a summary
judgment movant relies must be served “at least 20 days before the time fixed for
the hearing”).

                                       6